

115 HRES 296 IH: Expressing the sense of the House of Representatives that the Socialist Republic of Vietnam should provide former members of the Armed Forces of the Republic of Vietnam, who served alongside the United States Armed Forces in defense of their nation during the Vietnam War, with appropriate levels of support and services.
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 296IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Mr. Cook (for himself and Mr. Lowenthal) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the Socialist Republic of Vietnam should
			 provide former members of the Armed Forces of the Republic of Vietnam, who
			 served alongside the United States Armed Forces in defense of their nation
			 during the Vietnam War, with appropriate levels of support and services.
	
 Whereas the Republic of Vietnam Armed Forces performed admirably during a long and difficult struggle;
 Whereas the Army of the Republic of Vietnam, despite political and social instability formed into an effective fighting force with the assistance of American advisors;
 Whereas the Army of the Republic of Vietnam bore the brunt of early fighting during the 1968 Tet Offensive and repelled Viet Cong attacks with bravery and élan, in the words of Ambassador Ellsworth Bunker, it reacted strongly, quickly, and decisively. It set about the task of recovery with great energy;
 Whereas the Republic of Vietnam Armed Forces displayed an ability to conduct independent offensive operations and determined resistance against incursion on multiple occasions;
 Whereas 275,000 Republic of Vietnam servicemembers lost their lives during the Vietnam War in defense of their nation;
 Whereas after the Fall of Saigon, many South Vietnamese veterans spent a decade or more in incarceration or re-education camps;
 Whereas veterans of the Republic of Vietnam Armed Forces, and their families, have during the more than four decades since the conclusion of the war comported themselves respectably and contributed importantly as citizens of the Socialist Republic of Vietnam;
 Whereas, as many as 15,000 South Vietnamese veterans still reside in Vietnam, surviving with little support or acknowledgment from their government;
 Whereas those veterans and their families have in many instances not been accorded support and services comparable to that accorded their fellow citizens; and
 Whereas cemeteries and other memorials to the fallen comrades of these veterans and their families have not been maintained and respected appropriately: Now, therefore, be it
	
 That the House of Representatives— (1)expresses great concern that the Socialist Republic of Vietnam fails to provide adequate support or services to thousands of South Vietnamese Veterans;
 (2)calls on the Socialist Republic of Vietnam to provide aid to Republic of Vietnam Veterans and support disabled Veterans;
 (3)calls on the Socialist Republic of Vietnam to recognize the service of South Vietnam’s Veterans as a means to heal the scars of war;
 (4)urges the Socialist Republic of Vietnam to honor their former opponents by providing for the maintenance and upkeep of the Binh An Cemetery (formerly the Bien Hoa Military Cemetery); and
 (5)calls on the Socialist Republic of Vietnam to designate the Binh An Cemetery as a protected historic site of cultural significance.
			